Citation Nr: 0718714	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-33 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for sore joints, 
characterized as groin pain, as due to an undiagnosed 
illness.

4.  Entitlement to a compensable evaluation for erectile 
dysfunction.

5.  Entitlement to service connection for irritable bowel 
syndrome as due to an undiagnosed illness.

6.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.

7.  Entitlement to service connection for an inability to 
sleep as due to an undiagnosed illness.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1980 to 
October 1981 and from May 1984 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and May 2006 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Cleveland, Ohio.  The veteran 
testified before the undersigned Acting Veterans Law Judge at 
a Central Office hearing in February 2007; a transcript of 
that hearing is associated with the claims folder.

For the reasons discussed below, the Board refers to the RO 
the issue of whether new and material evidence has been 
submitted sufficient to reopen a previously disallowed claim 
of entitlement to service connection for groin pain (on a 
direct service connection basis).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  The evidence 
presently of record is not adequate to render a determination 
regarding the veteran's claims on appeal.

I. Verification of Southwest Asia Service

As an initial matter, the Board observes that the RO has 
apparently determined that the veteran has service in the 
Persian Gulf for purposes of presumptive service connection.  
See 38 C.F.R. § 3.317 (2006) (provides for presumptive 
service connection for certain chronic disabilities for 
veterans who served in the Southwest Asia Theater of 
operations during the Persian Gulf War).  However, the Board 
is unable to verify such service from the record.  Most 
notably, the claims folder does not contain any of the 
veteran's service personnel records, including his 
DD Forms 214.  

The record does, however, contain a September 2004 request 
for verification of Southwest Asia Service.  The response 
received from the National Personnel Records Center (NPRC) 
indicates that there were no records at that particular Code 
for the veteran; however, copies of any original records 
might be available through a different Code, specifically 
Code 11.  There is no indication that a request was sent to 
NPRC inquiring as to any records that might be at Code 11.  

Since the veteran has a number of claims on appeal which he 
contends are the result of an undiagnosed illness from his 
service in the Persian Gulf, the Board finds that additional 
development is needed to verify whether the veteran served in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.  38 C.F.R. § 3.317.  Specifically, appropriate 
attempts should be made to obtain the veteran's service 
personnel records, including any DD Forms 214 and any orders 
that might verify his service in the Persian Gulf.  In 
addition to requesting his service personnel records, the 
agency of original jurisdiction (AOJ) should ask the veteran 
to provide any copies of his service personnel records that 
he has in his possession, including any DD Forms 214, any 
orders showing Persian Gulf service, or any citations or 
awards received for service in the Persian Gulf.

II. Stomach Disorder

A. Missing Treatment Records

After careful review of the evidence of record, the Board 
concludes that there are a number of missing treatment 
records, variously identified by the veteran, that should be 
obtained prior to a Board decision on this claim.  In this 
regard, the Board notes that the veteran testified at his 
February 2007 Board hearing that he was treated at the Great 
Lakes Naval Hospital in December 1992 for complaints of 
stomach cramps and pain.  Additionally, he testified that he 
was recently seen at the Dayton VA Medical Center (MC) for 
blood in his stool and that he had another appointment set 
for April 2007.  Finally, the veteran indicated that he was 
treated by two private physicians, Dr. Burke of the 
Hemorrhoid Relief Center and Dr. Hill.  In addition to his 
testimony, various written statements submitted by the 
veteran indicate that he was treated for his stomach disorder 
at the Milwaukee VAMC in Milwaukee, Wisconsin.  The Board 
observes that none of these records are associated with the 
claims folder.  

With respect to any medical records from the Great Lakes 
Naval Hospital, the Board notes that there is an August 2003 
response from NPRC indicating that they were unable to locate 
any records for the veteran from the Great Lakes Naval 
Hospital for 1992.  Since these records are not associated 
with the veteran's service medical records, nor are they 
located in the facility's records, it does not appear that 
these records are available for review.  Thus, to ask the AOJ 
to continue to search for them would appear to be futile.  
Therefore, no such search will be required on remand.  See 
38 C.F.R. § 3.159(c)(2).  However, the AOJ must provide the 
veteran with notice under 38 C.F.R. § 3.159(e) that these 
records are not available and explain the efforts VA took to 
obtain these records.  Additionally, the veteran should be 
informed that he should submit any copies in his possession 
as well as any alternative sources of evidence that might 
support his claim.  See Dixon v. Derwinski, 3 Vet. App. 261 
(1992) (holding that, where a veteran's service medical 
records have been destroyed or lost, the Board is under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony, to support his claim).

With respect to VA treatment records, the Board notes that VA 
has a duty to obtain all outstanding identified VA treatment 
records as such records are constructively in the possession 
of VA adjudicators during the consideration of a claim.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the Board must 
remand this appeal to obtain treatment records from both the 
Milwaukee VAMC and the Dayton VAMC.  With regard to the 
Dayton VAMC, the Board observes that the claims folder 
contains records through July 2006.  Thus, the AOJ need only 
request records for the period from July 2006 through the 
present.  As the veteran has not identified any treatment 
dates for the Milwaukee VAMC, the AOJ is requested to obtain 
any and all treatment records for the veteran from this 
facility.

Finally, the veteran has identified two private physicians 
who have treated him for his claimed stomach disorder.  
According to 38 C.F.R. § 3.159(c)(1), VA has a duty to assist 
veterans in obtaining private treatment records which may be 
pertinent to his claim.  In the present case, the private 
treatment records referred to at the February 2007 Board 
hearing may assist the veteran in substantiating his claim 
for service connection.  Thus, it is necessary to make 
appropriate attempts to obtain these records.

B. VA Examination

Pertinent to the veteran's claim of entitlement to service 
connection for a stomach disorder, to include as due to an 
undiagnosed illness, the Board notes that the veteran has not 
been provided with an examination which considers whether his 
purported symptoms are the result of a diagnosed disorder or 
are due to an undiagnosed illness.  When considering a claim 
for an undiagnosed illness, the RO must take care to address 
all symptoms alleged to arise from service in the Gulf War.  
As such, after all relevant treatment records are obtained, 
the Board finds that the veteran should be afforded a VA 
examination to determine whether his claimed stomach symptoms 
are a result of a qualifying chronic disability resulting 
from an undiagnosed illness or a medically unexplained 
chronic multisymptom illness defined by a cluster of signs or 
symptoms, or, otherwise related to service.

III. Right Hip Disability

A. Missing Treatment Records

In addition to identifying treatment records relevant to his 
stomach disorder claim, the veteran testified at his February 
2007 Board hearing that he had received private treatment for 
his claimed right hip disability.  Under these circumstances, 
the AOJ should request that the veteran provide the names and 
addresses of these private medical providers, as well as the 
dates of treatment.  He should also be asked to provide the 
AOJ with a consent form so that VA can make appropriate 
attempts to retrieve these records.  As above, these records 
may help the veteran substantiate his claim; therefore, 
additional development to obtain them is required.  See 
38 C.F.R. § 3.159.

B. VA Examination

The Board observes that the veteran's May 1980 service 
entrance examination indicates that he fractured his iliac 
crest prior to entering service.  A private medical report 
found in the veteran's service medical records indicates that 
the fracture was of his right anterior inferior iliac spine 
and that, at the time of entry into service, this fracture 
was healed and asymptomatic.  This private medical report 
also notes that the veteran was able to run four miles daily.  

According to 38 C.F.R. § 3.306(a) (2006), a pre-existing 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  See also 38 U.S.C.A. § 1153 (West 2002).  


The veteran has not yet presented competent evidence that his 
pre-existing right hip disability, an asymptomatic right 
anterior inferior iliac spine fracture, permanently increased 
in severity during service.  Moreover, there is no competent 
evidence of record that the veteran has been diagnosed with a 
current right hip disability.  As such, no VA examination is 
warranted at this time.  See 38 C.F.R. § 3.159(c)(4)(1) 
(2006); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006)( VA has a duty to provide a VA examination when the 
record lacks evidence to decide the veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease).  See also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).  However, if the treatment records obtained in 
conjunction with this remand demonstrate that the veteran has 
a current right hip disability, the Board requests that the 
veteran be provided a VA examination to determine whether any 
part of his current right hip disability is the result of 
permanent aggravation by his active military service.  

IV. Sore Joints (Groin Pain)

As an initial matter, the Board notes that the veteran 
originally filed his claim for "sore joints" as due to an 
undiagnosed illness.  In its adjudication of this claim, the 
RO considered whether the veteran had submitted new and 
material evidence sufficient to reopen his previously denied 
claims of service connection for bilateral shin splints and 
stress fractures.  However, the veteran testified at his 
February 2007 Board hearing that he did not want to 
adjudicate these previously denied issues.  See hearing 
transcript at 13.  Rather, he clarified that the issue he 
intended to appeal was groin pain, which he characterized in 
his original claim as "sore joints."  Id.  Additionally, 
the veteran discussed evidence in his service medical records 
which he believed demonstrated that his claimed sore joints, 
characterized as groin pain, were directly related to 
service.  The Board notes that a December 1992 RO rating 
decision previously denied the veteran entitlement to service 
connection for groin pain on a direct service connection 
basis.  In the present case, the RO did not adjudicate the 
issue of whether new and material evidence had been submitted 
sufficient to reopen the previously disallowed claim of 
service connection for groin pain.  Thus, the Board must 
refer the issue to the RO for initial consideration, as noted 
in the introductory portion of this decision.  

A. Missing Treatment Records

The RO did, however, consider the issue of whether the 
veteran is entitled to service connection for sore joints, 
characterized as groin pain, as due to an undiagnosed 
illness.  Thus, this issue is on appeal before the Board.  
Unfortunately, the veteran has indicated that there are 
missing private treatment records related to his groin pain.  
Therefore, as before, additional development to obtain these 
records is required.  See 38 C.F.R. § 3.159 (2006).  As 
above, the veteran should be contacted and asked to provide 
sufficient information so that VA may make appropriate 
attempts to obtain these missing records.

B. VA examination

The veteran was afforded a Gulf War VA examination in May 
2005 which considered his complaints of fatigue and pain in 
his back, shoulder, and legs.  However, no mention was made 
of his complaints of groin pain.  When considering a claim 
for an undiagnosed illness, the RO must take care to address 
all symptoms alleged to arise from service in the Gulf War.  
In the present case, the VA examination reports of record do 
not provide a diagnosis for his complaints of groin pain, nor 
is there an opinion of record that the veteran's groin pain 
symptoms are (not) due to an undiagnosed illness.  As such, a 
remand is necessary to afford the veteran a VA examination to 
determine whether his claimed symptoms are a result of a 
qualifying chronic disability resulting from an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness defined by a cluster of signs or symptoms, or, 
otherwise related to service.




V. Remaining Issues 

With regard to the veteran's claim of entitlement to a 
compensable evaluation for erectile dysfunction and his 
claims of entitlement to service connection for irritable 
bowel syndrome, fatigue, and inability to sleep, all as due 
to an undiagnosed illness, the veteran indicated his desire 
to file a notice of disagreement with the May 2006 denial of 
these claims at his February 2007 Board hearing.  The Board 
observes that this notice of disagreement was timely.  See 38 
C.F.R. § 20.201 (2006).  The Court has now made it clear that 
the proper course of action when a timely notice of 
disagreement has been filed, but no statement of the case 
issued, is to remand the matter to the AOJ.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Appropriate action, including 
issuance of a statement of the case, is now necessary with 
regard to these issues.  38 C.F.R. § 19.26 (2006).  The 
veteran will then have the opportunity to file a timely 
substantive appeal if he wishes to complete an appeal as to 
the issues of a compensable evaluation for erectile 
dysfunction and entitlement to service connection for 
irritable bowel syndrome, fatigue, and inability to sleep, 
all as due to an undiagnosed illness.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and inform him that 
appropriate requests were made to locate 
any treatment records from the Great Lakes 
Naval Hospital for 1992 that pertained to 
the veteran's stomach disorder claim and 
that no records were found.  Inform him 
that if he has any copies of these 
treatment records he should submit them.  
Also, provide notice that he may submit 
alternative forms of evidence in lieu of 
these records to support his claim, 
including lay testimony.

Ask the veteran to submit any service 
personnel records which demonstrate service 
in the Persian Gulf, including any DD Forms 
214, orders, and awards or citations 
received for service in the Persian Gulf.

Finally, ask the veteran to provide the 
names and addresses of all medical care 
providers who treated him for any of his 
claimed disabilities, including Drs. Hill 
and Burke.  After securing the necessary 
release from the veteran, make appropriate 
attempts to obtain these records.

2.  Obtain the veteran's basic and 
extended service personnel records for the 
purpose of verifying service in the 
Southwest Asia Theater of Operations.  
Such records should include any DD Forms 
214, orders, and indication of awards or 
citations received.

3.  Obtain any VA treatment records from 
the Dayton VAMC in Dayton, Ohio for the 
period from July 2006 through the present, 
as well as any VA treatment records from 
the Milwaukee VAMC in Milwaukee, 
Wisconsin.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

4.  After completion of the above, 
schedule the veteran for a VA examination 
by a physician with the appropriate 
expertise to determine the nature and 
etiology of any claimed groin pain and 
stomach disorder.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner for review, and the 
examiner should indicate that a review was 
completed.  The examiner should identify 
any objective evidence of the veteran's 
claimed groin pain and stomach symptoms; 
render a diagnosis with respect to each 
claimed symptom which is due to a known 
clinical diagnosis; and provide an opinion 
with respect to each currently diagnosed 
disorder as to whether it more likely than 
not, less likely than not, or at least as 
likely as not that the disorder is 
etiologically related to the veteran's 
military service.  The examiner should 
also specifically identify any objectively 
demonstrated symptoms that are not 
attributable to a known clinical diagnosis 
and whether such constitute a medically 
unexplained chronic multisymptom illness.  
The examiner should further indicate 
whether such disabilities existed for 6 
months or more or whether they exhibit 
intermittent worsening over a 6 month 
period.  The examiner should provide the 
supporting rationale for each opinion 
expressed.

5.  After all outstanding treatment 
records have been obtained, schedule the 
veteran for a VA orthopedic examination.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review, and the examiner 
should indicate that a review was 
completed.  The examiner should provide an 
opinion as to whether the veteran's pre-
existing right hip fracture underwent a 
permanent increase in severity during 
service.  If the examiner finds that there 
was a permanent increase in severity shown 
in service, the examiner should state 
whether the increase in disability due to 
the natural progress of the disease or was 
the increase in disability beyond the 
natural progress of the disease.  Any 
opinion should be accompanied by a 
rationale supported by clinical evidence.  

5.  After completion of the above and any 
other development deemed necessary, 
readjudicate the veteran's claims based on 
the expanded record.  In adjudicating the 
veteran's claim of entitlement to service 
connection for a right hip disability, the 
AOJ should apply the appropriate 
analytical framework regarding aggravation 
of pre-existing disabilities.  If a claim 
remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case, 
and given an opportunity to respond, 
before the case is returned to the Board.  

The veteran should also be provided a 
statement of the case with respect to the 
issues of entitlement to a compensable 
evaluation for erectile dysfunction and 
entitlement to service connection for 
irritable bowel syndrome, fatigue, and 
inability to sleep, all as due to an 
undiagnosed illness.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



